El Juez Asociado Señoe Teavieso,
emitió la opinión del tribunal.
La demandante, doña Matilde Eíos Ovalle, y doña Claudia y don Eulalio Eosaly y Vázquez, constituían la Suce-sión legítima del finado don Manuel Eosaly y Castillo, la primera como viuda superviviente del causante, y los otros dos por legitimación testamentaria hecha por el finado en su testamento ológrafo, el que fué debidamente protocoli-zado.
Habiendo surgido desavenencias entre los componentes de la dicha Sucesión, éstos, en 15 de noviembre de 1920' otor-garon escritura de. transacción, cesión de derechos y accio-nes e hipoteca voluntaria, por los términos de la cual don Eulalio Eosaly y Vázquez se comprometió a satisfacer a la demandante, durante el resto de la vida de ésta, una renta o pensión menual de $65, pagadera por mensualidades anti-cipadas, garantizando el pago de dicha pensión con hipoteca constituida por doña María Hosta y Pasarell, su esposa, sobre una finca urbana ubicada en la calle de la Eeina, en la ciudad de Ponce, por la suma de $6,500.
Al fallecimiento de don Eulalio Eosaly y Vázquez, ocu-xrido el 12 de noviembre de 1925, su viuda doña María Hosta Pasarell y sus ocho hijos le sucedieron como sus únicos y universales herederos.
Al practicarse las operaciones particionales del caudal hereditario del difunto señor Eosaly, la pensión vitalicia a favor de la señora demandante fué reconocida entre las ba-jas a deducir; y a la señora Hosta, viuda del causante, le *685fueron adjudicadas varias fincas para el pago de las bajas del1 caudal. En la inscripción de esas fincas se hizo una mención de la carga impuesta sobre ellas para el pago de las mencionadas deudas.
Para facilitarle a la señora Hosta, viuda de Rosaly, la ampliación de un crédito hipotecario con el Federal Land Bank, la demandante doña Matilde Ríos Ovalle otorgó, por escritura, pública de 19 de julio de 1929, su consentimiento para la cancelación de la referida mención en cnanto a una de la fincas que habían sido afectadas para el pago de las deudas del caudal hereditario, expresando que daba su con-sentimiento “por entender la compareciente que son sufi-cientes garantías para el pago de dicho crédito (la pensión vitalicia) no sólo la propiedad específicamente hipotecada ... sino al mismo tiempo las demás propiedades de la señora Hosta, Viuda de Rosaly.”
Alegó la demandante que los herederos de don Eulalio Rosaly Vázquez han dejado de pagarle las pensiones de $65 mensuales correspondientes a los meses de junio de 1932 a septiembre de 1933, o sea 16 meses, montantes a $1,040, por cuya suma pidió sentencia contra los herederos demandados. T solicitó que una vez firme la sentencia se ordenase la venta en pública subasta de las propiedades que habían sido adjudicadas a la demandada, doña María Hosta, Vda. de Rosaly, para el pag’o de las- deudas.
Como defensas alegaron los demandados Rosaly y Hosta r
Ia. Que por la escritura de partición se le adjudicaron a doña María Hosta Viuda de Rosaly $43,131.90 en bienes, para satisfacer todas las deudas del causante, incluyendo la pensión de la demandante; que por escritura de 19 de julio de 1929 la de-mandante tomó conocimiento de y aceptó la adjudicación de bienes hecha a la Viuda Rosaly para pago de su deuda, y mani-festó y aceptó que eran suficientes garantías para su crédito no sólo la propiedad del haber privativo de doña María Hosta Vda. de Rosaly, gravada con hipoteca, sino al mismo tiempo las otras propiedades de dicha señora; y que por virtud de dicha escritura, los demandados -Rosaly y Hosta quedaron liberados *686del crédito hipotecario, quedando como única deudora la señora Yda. de Rosaly, a quien desde esa fecha ha cobrado sus pen-siones la demandante y de quien ha recibido los pagos.
2a. Que la demanda no aduce causa de acción.
3a. Que la Corte carece de jurisdicción sobre los demandados.
La corte inferior desestimó las excepciones previas y dictó sentencia condenando únicamente a la demandada Ma-ría Hosta Yda. de Rosaly a pagar la suma reclamada, más intereses legales desde la interposición de la demanda hasta sn pago, y absolviendo de la demanda a los demás deman-dados, todo sin especial condenación de costas. La deman-dante interpuso el presente recurso y alega como base del mismo que la corte inferior erró:
1ro. Al resolver que hubo novación en el contrato sobre reconoci-miento y garantía de la pensión vitalicia, y que la Yiuda de Rosaly era la única obligada a pagarla a la demandante.
2do. Al resolver el conflicto de la evidencia a favor de los deman-dados.
3ro. Al no condenar en costas a los demandados.
La cuestión que nos presenta el primer error es si la obligación de pagar a la demandante una pensión vitalicia, contraída por don Eulalio Rosaly y Vázquez por la escritura de noviembre 15, 1920, y que a su muerte se convirtió en una deuda de su sucesión, ha sido novada por los términos de la escritura de partición otorgada por los lierederos de Rosaly en 13 .de mayo de 1927, y en la cual no tuvo parte ni intervención la demandante, o por cualquier otro acto de la demandante.
La corte inferior opinó que había habido novación de la obligación, por los siguientes motivos:
(a) Porque en la escritura de partición se adjudicaron bienes a la demandada Yiuda de Rosaly para el pago de deudas del caudal hereditario, comprometiéndose dicha demandada a pagarlas íntegramente, de manera que los bienes que se adjudiquen a los demás herederos resulten libres de responsabilidad en cuanto al pago de deudas del causante.
*687;(&) Porque aun cuando la demandante no fue parte en dicha escri-tura de partición, aparece probado que ella fué consultada previamente sobre la forma en que iba a hacerse la adjudi-cación a María Hosta Yda. de Rosaly, para pago de deudas; y que la demandante no se opuso al convenio celebrado entre los herederos, y lo aceptó tácitamente, pues a partir de la fecha de su celebración, todos los pagos a la demandante fueron hechos por la demandada Viuda de Rosaly, a favor de la cual la demandante otorgó los recibos.
/(c) Porque de acuerdo con los términos de la escritura de 19 de julio de 1929, la demandante consintió la cancelación de la mención en cuanto a una de las fincas adjudicadas a la Viuda de Rosaly para pago de deudas, porque entendió que su cré-dito estaba suficientemente garantizado por la hipoteca sobre la casa en Fonee y por las demás propiedades de la referida señora.
‘(d) Porque de acuerdo con el Artículo 1037 del Código Civil (ed. 1930), cuando se adjudican bienes a un heredero para el pago de deudas, dicho heredero es el único obligado a pagarlas.
La novación de una obligación consiste en sustituirla o cambiarla por otra posterior, que extingue o modifica la primera, ya sea variando su objeto o condiciones principa-les, o sustituyendo la persona del deudor, o subrogando a un tercero en los derechos del acreedor. Y para que una ■obligación quede extinguida por otra posterior es preciso ■que así se declare terminantemente, o que la antigua y la mueva sean de todo punto incompatibles. Véanse: Artícu-los 1157 y 1158 del Código Civil (ed. 1930), equivalentes a los 1203 y 1204 del Código Español.
La novación que invocan en su defensa los demandados es de carácter personal, pues se trata de la sustitución de la Sucesión de don Eulalio Rosaly Vázquez, deudora de la pensión vitalicia a que tiene derecho la demandante, por la heredera Viuda de Rosaly, quien por virtud de la escritura de partición otorgada por los componentes de dicha suce-sión' recibió bienes dedicados por los herederos a pagar las deudas del caudal hereditario.
*688¿Puede tener efecto legal nna novación como la que se invoca en el presente caso, sin el consentimiento del acree-dor? El Código Civil (ed. 1930) contesta esa pregunta así:.
“Artículo 1159. — La novación, que consiste en sustituirse un.' nuevo deudor en lugar del primitivo, puede hacerse sin el conoci-miento de éste, pero no sin el consentimiento del acreedor.”
Comentando el artículo 1205 del Código Civil Español,, equivalente al 1159 del nuestro, supra, dice Manresa:
“El precepto del art. 1205, que exige como requisito indispensable de esta especie de novación el consentimiento del acreedor, y no el del deudor en todo caso, si bien no hace imposible que se exprese, im-plica la distinción de las dos formas que esta novación puede tener; y se basa en la sencilla consideración de justicia, de que pudiendo ser perjudiciales las consecuencias de la sustitución para el acreedor, mas no para el deudor, se necesita sólo el consentimiento de aquél.’r Tomo 8, 2da. ed., págs. 424-425.
 Veamos si de la prueba practicada resulta es-tablecido el hecho de que la demandante aceptó o dió su con-sentimiento, expresa o tácitamente, para la sustitución de-la Viuda de Rosaly como única deudora de la pensión vita-licia que le adeudaba la Sucesión Rosaly.
La demandante.no figuró como parte en la escritura de partición otorgada por los herederos de Rosaly, y por tanto-no está obligada por ninguno de los convenios o estipula-ciones contenidos en aquel instrumento. Al fallecer Rosaly, la obligación contraída por el finado a favor de la deman-dante y garantizada con hipoteca sobre una casa de la es-posa del finado, pasó a ser una carga o deuda del caudal hereditario, siendo responsable de su pago todos y cada uno de los herederos que aceptaron la herencia pura y simple-mente, como la aceptaron los demandados. Véase: Artículo-957 del Código Civil (ed. 1930).
Hemos examinado cuidadosamente la exposición del caso, en la que aparece una relación concisa de lo declarado en el acto del juicio por la demandante y por los demandados-Concepción Rosaly, Eulalio Rosaly y María Hosta, Viuda *689de Rosaly, y no encontramos hecho alguno que pueda ser in-terpretado como un consentimiento expreso o tácito por parte de la acreedora para la alegada sustitución de deudo-res.
Es cierto que de la propia declaración de la demandante aparece que ésta- se enteró, por informes que le diera el abogado de la Sucesión Rosaly, de los términos y condicio-nes en que los herederos proyectaban hacer la partición de la herencia, y de que se adjudicarían bienes a la heredera María Hosta Viuda de Rosaly para que ésta se- encargara de hacer los pagos. Es cierto también que la demandante-no se opuso al proyecto de partición, ni al convenio cele-brado entre los herederos para el pago de las deudas. Pero, preguntamos: ¿Por qué había de oponerse? ¿En qué le perjudicaba a ella el que los herederos, quienes por haber aceptado la herencia pura y simplemente estaban obligados al pago de su pensión, no solamente con los bienes de la he-rencia sino con los propios, conviniesen entre sí dedicar una parte de los bienes al pago de las deudas de todos y adju-dicar esos bienes a un solo heredero para que éste se hiciera cargo de satisfacerlas?
Opinamos que ni el conocimiento que tuviera lá deman-dante de los términos de la partición, ni su falta de oposi-ción pueden ser interpretados como un consentimiento tácito de la demandante para la novación de la obligación, convir-tiendo a María Hosta Viuda de Rosaly en su única deudora y exonerando a los demás herederos de la obligación de pa-gar la pensión que se reclama.
 No podemos aceptar la interpretación que da la corte inferior al artículo 1037 del Código Civil, al efecto de que cuando se adjudican bienes a un heredero para el pago de deudas, ese! heredero es el único obligado a pagarlas. Veamos lo que provee dicho • artículo:
“Artículo 1037. — Hecha la partición, los acreedores podrán exigir el pago de sus deudas por entero de cualquiera de los herederos que no hubiere aceptado la herencia a beneficio de inventario, o hasta *690donde alcance su porción hereditaria, en el caso de haberla admitido con dicho beneficio.
“En uno y. otro caso, el demandado tendrá derecho a hacer citar y emplazar a sus coherederos, a menos que por disposición del tes-tador, o a consecuencia de la partición, hubiere quedado él solo obligado al pago de la deuda.”
Comentando el artículo 1084 del Código Civil Español, que es el equivalente al 1037, supra, dice Manresa:
“La declaración del Artículo 1084 es de excesiva importancia. Su primer párrafo establece claramente las relaciones entre los acreedores y los herederos. El párrafo segundo y los demás artículos tratan de las relaciones de los herederos entre sí, todo en lo que respecta al pago de las deudas hereditarias.

( i

“El derecho de los acreedores al pago de las deudas hereditarias existe con anterioridad a la muerte del causante, y es independiente del número de sus herederos. Uno o muchos, su derecho sólo ha de recaer sobre el resto del caudal después de deducidas las deudas; siendo anómalo, por otra parte, que por el hecho del fallecimiento del testador, los acreedores hayan de dividir su acción en tantas partes como herederos, con los riesgos y gastos naturales a tal división.
“Nuestro Código ... ha optado por la solución que menos vio-lenta el rigor de los principios jurídicos, no alterando el derecho de los acreedores, y permitiéndoles dirigirse contra aquél de los here-deros que le ofrezca más garantías o facilidades para el cobro de su crédito.
“Concretándonos ahora a lo relativo al pago de las deudas here-ditarias, tenemos, pues, que a los acreedores del causante les es indi-ferente el número de herederos, y, por otra parte,, no les afectan los pactos o convenios que éstos celebren entre sí, ni las disposiciones testamentarias del testador, cuando no han dado su consentimiento. Uno o muchos los herederos, el acreedor escoge, digámoslo así, entre ellos, reclama contra cualquiera de los mismos, contra aquél o aquéllos que le inspiren más confianza o más seguridad para el cobro. Las sentencias del Tribunal Supremo de 9 de enero de 1901 y 3 de abril de 1903, conformes desde luego con esta doctrina, declaran que cada heredero es responsable solidariamente de las deudas hereditarias, por lo que, esté o no practicada la partición, los acreedores del causante *691pueden dirigir su acción contra cualquiera de los herederos por el total de sus créditos.” Manresa, 3a. ed., Yol. 7, págs. 767 a 771.
En el caso de autos la demandante optó por dirigir su acción contra todos los herederos, sin tener en cuenta la ad-judicación de bienes hecha a la Viuda del causante para pago de deudas. Y es indudable que la demandante tenía derecho a proceder en esa forma, pues ella no aceptó ni con-sintió en forma alguna el considerar a la adjudieataria de dichos bienes como su única deudora.
El efecto legal de la adjudicación de bienes hecha a la señora Viuda de Rosaly fué el de constituir a ésta en mandataria o comisionada de los demás herederos para el pago de las deudas hereditarias. Y es por esa circunstancia, y en ausencia de otra evidencia de consentimiento, que los cheques dados a la demandante en pago de la pension mensual, firmados por la mandataria de los demás herederos, y los recibos otorgados por la demandante en favor de dicha mandataria, no pueden ser considerados como pruebas de consentimiento para la sustitución de la señora Viuda de Rosaly, la mandataria de los demás herederos, como única deudora de la demandante. Véase: Manresa, (3‘- ed.,) Vol. 7, pág. 777.
Las manifestaciones hechas por la demandante en la escritura de julio 19 de 1929, al efecto de que ella consideraba como suficiente garantía de su crédito no solamente la hipoteca constituida a su favor, sino también las demás propiedades de la señora Viuda de Rosaly, no pueden ser interpretadas como una aceptación de los términos de la partición practicada dos años antes y de la alegada sustitución de deudores. En primer lugar, la escritura de partición fué otorgada el día 13 de mayo de 1927, o sea más de dos años antes de que se otorgara la escritura por la cual la demandante dió su consentimiento para que se cancelase la mención que aparecía en el Registro sobre una de las fincas adjudicadas por los herederos a su mandataria para el pago de deudas. En segundo lugar, en toda la es-*692critura de 19 de julio de 1929 no.hay una sola frase que pueda interpretarse como una exoneración de los demás deudores. Lo único que hace la acreedora, al consentir la cancelación de la mención, es expresar su parecer en cuanto a la suficiencia del resto de la garantía. Y no podemos aceptar que una expresión de esa naturaleza sea interpre-tada como una liberación o descargo de los demás deudores de la obligación de satisfacer el crédito de la demandante.
El hecho de que la pensión de la demandante estuviera garantizada con hipoteca sobre una finca urbana no exime a los herederos demandados de la obligación de pagar esa deuda del caudal hereditario. El crédito de la demandante es un crédito personal; la hipoteca que lo afianza es un contrato accesorio y real por su naturaleza, pero no convierte en real el crédito que garantiza.
Los casos de Fernández v. Hernández, 16 D.P.R. 75, y Trautman v. P. R. Ore Co., 46 D.P.R. 775, citados por los demandados apelados, no tienen aplicación al caso de autos. Ambos casos sostienen la doctrina de que el comprador (tercero) de una finca sujeta al gravamen de una hipoteca, que no ha asumido el pago del crédito que dicha hipoteca garantiza, puede optar entre satisfacer el gravamen y liberar la finca o dejar que la misma responda, pero no está obligado a satisfacer con sus otros bienes el gravamen en el caso de que el producto de la venta de la fijica. hipotecada no fuere suficiente. Esa obligación corresponde al deudor original o sea al que contrajo la deuda.
El deudor original de la pensión de la demandante era don Eulalio Rosaly y Vázquez. Los demandados, que son sus herederos y causahabientes, no pueden invocar la pro-tección de la doctrina establecida por los dos casos, supra, pues ellos no son ni pueden ser considerados como terceros con respecto a'- las obligaciones contraídas por el causante de la herencia. Y al aceptar ésta pura y simplemente, asumie-ron la obligación de pagar sus cargas sin beneficio de in-ventario.
*693La acción ejercitada por la demandante es una acción personal en cobro de pensión alimenticia, y va dirigida contra todos aquéllos a quienes la ley Lace responsables de su pago. La demanda interpuesta y la prueba presentada justifican una sentencia en contra de todos los demandados herederos del deudor original.

Por las razones expuestas se revoca la sentencia apelada y en su lugar se dicta otra condenando a todos y a cada uno de los herederos demandados al pago de la cantidad re-clamada, con intereses legales desde la fecha de la interpo-sición de la demanda y sin especial condenación de costas.

El Juez Presidente Señor del Toro no intervino.